Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.

Sutardja et al. (U.S. Patent No. 9,632,932, hereinafter referred to as Sutardja) teaches a method comprising:
buffering, by data in a cyclical manner and transforming all incoming random requests into a series of synchronous sequential updates based on an integrated file system recovery log layer in the file system;
Sutardja teaches “data to be stored in a storage media in the backup-power-free cache memory system is logged in the backup-power-free cache memory system in a circular queue with the tail stored in nonvolatile random access memory and the head of the queue stored in solid-state flash memory” (Abstract) thereby teaching integrating a file system recovery log layer in a file system that buffers in a cyclical manner and transforms incoming requests in a series of synchronous sequential updates in a circular queue.
receiving, by the file system, a write transaction;
Sutardja teaches receiving write transactions by teaching “the log header information is updated each time a new log entry is added to the write log or each time a log entry is removed from the write log, such as when data is written to storage media” (Col. 4 Line 59 – Col. 5 Line 3).
computing, by the file system, a write transaction byte-range for the received write transaction, the write transaction byte-range having a length value;
Sutardja teaches “a log entry includes the data to write to storage media 116, along with the size of the entry, the location of the data in the storage media 116, such as starting logical block address, flags indicating the validity of the data, and a sequence number…used in the case when a particular block of data has been written to cache memory system 114 multiple times” (Col. 4 Lines 45-58) thereby teaching computing a byte-range for the received write transaction, the byte-range having a length value.
writing data for the write transaction byte-range to permanent storage in the file system;
Sutardja teaches that “data is moved from NVRAM cache 124 to SSD cache 126, or from SSD cache 126 to storage media 116” (Col. 5 Lines 16-27) thereby teaching writing data for the write transaction to permanent storage media 116.
writing the data for the write transaction byte-range to a recovery log that is stored in the file system recovery log layer,
Sutardja teaches that “data is moved from NVRAM cache 124 to SSD cache 126, or from SSD cache 126 to storage media 116” (Col. 5 Lines 15-27) thereby teaching writing data for the write transaction to a recovery log layer in the cache memory system 114 that contains the NVRAM cache 124 and SSD cache 126.


Yu et al. (U.S. Pre-Grant Publication No. 2011/0145489, hereinafter referred to as Yu) teaches:
upon the length value exceeding a threshold value, writing, by the file system, data for the write transaction byte-range to permanent storage in the file system;
Yu teaches “using a file size threshold to determine placement in a hybrid storage device” where a file size threshold is initially defined and used to determine whether to store a file on permanent storage HDD when the file size is above the threshold or in SSD containing non-volatile memory when the file size is below the threshold (Paras. [0006] & [0066]).
upon the length value being less than the threshold value, writing, by the file system, the data for the write transaction byte-range to a recovery log that is stored in the file system recovery log layer,
Yu teaches “using a file size threshold to determine placement in a hybrid storage device” where a file size threshold is initially defined and used to determine whether to store a file on permanent storage HDD when the file size is above the threshold or in SSD containing non-volatile memory when the file size is below the threshold (Paras. [0006] & [0066]).
wherein the threshold value is dynamically changed while the file system is mounted.
Yu teaches the file size threshold is adjusted based on the remaining free capacity of the SSD if needed” (Para. [0066]) thereby teaching changing the threshold value dynamically while the file system is mounted.

Manoochehri et al. (U.S. Pre-Grant Publication No. 2013/0268822) teaches performing bit-wise exclusive-OR (XOR) dirty data that is written into parity-protected memory, such as a cache (Para. [0067] & Figs. 1-2).

Subramanyam et al. (U.S. Pre-Grant Publication No. 2014/0372702) teaches handling memory pressure in an in-database sharded queue where memory pressure is detected based on memory usage of the volatile memory causing storage of a specific message from the enqueuer in rows of the queue table that are assigned to the first shard and when memory pressure is not detected, the specific message is stored in a first message cache corresponding to the first shard.

Srinivasan et al. (U.S. Pre-Grant Publication No. 2013/0042156) teaches initiating storage, when receiving a request to store data from a client, of data on multiple storage devices and confirming storage of the data after the data has been stored on one but not necessarily all of the devices

Natanzon et al. (U.S. Patent No. 9,639592) teaches dynamically switching from an asynchronous replication policy to a synchronous replication policy wherein the switch may be made based on bandwidth, time, latency, or data to be transferred.

Liu et al. (U.S. Pre-Grant Publication No. 2009/0141606) teaches managing data from a host to an optical disc by storing data into a write data queue and transferring specific data from the write data queue to a write buffer when an available memory space in the write data queue is lower than a first threshold value or an available memory space in the write buffer exceeds a second threshold value.

Gord (U.S. Patent No. 6,131,094) teaches increasing database transaction log performance by pipelining transaction log buffers where a log buffer is stored in volatile memory and queued for eventual delivery to a persistent storage device.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
6/4/2022

/SYED H HASAN/Primary Examiner, Art Unit 2154